May 20, 2009 Ms. Amy Nguyen Parker Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, NW Washington, D.C.20549-7010 Re: ERHC Energy Inc. Annual Report on Form 10-K for Fiscal Year Ended September 30, 2007 Filed December 14, 2007 Annual Report on Form 10-K for Fiscal Year Ended September 30, 2008 Filed December 15, 2008 Supplemental Response Submitted March 5, 2009 File No. 0-17325 Dear Ms. Parker: In connection with your review of ERHC Energy, Inc.’s (the “Company”) Form 10-K, we respectfully submit the following responses to the comments included in your letter of March 30, 2009. Annual Report on Form 10-K for Fiscal Year Ended September 30, 2007 Directors and Executive Officers of the Registrant: and Corporate Governance, page 62 Comment 4 Please provide the disclosure required by Item 401 of Regulation S-K with respect to each of your executive officers. For example, we note your inclusion of James Ledbetter, Sylvan Odobulu and David Bovell as "named executive officers" in your summary compensation table at page 67, but you do not provide the disclosure required by Item 401 with respect to each such individual. See Exchange Act Rule 3b-7 for the definition of "executive officer”. Ms. Amy Nguyen Parker United States Securities and Exchange Commission
